Title: From Benjamin Franklin to John Jay, 15 January 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir
Passy Jan. 15. 1782
Mr Grand tells me that he hears from Madrid, you are uneasy at my long Silence. I have had much Vexation and Perplexity lately with the Affair of our Goods in Holland: And I have so many urgent Correspondencies to keep up, that some of them at times necessarily suffer. I purpose writing fully to you per next Post. In the mean time I send the enclos’d for your Meditation. The “cursed Bills,” as you justly term them, do us infinite Prejudice: But we must not be discouraged. I am ever, with the greatest Esteem, Dear Sir, Your most obedient & most humble Servant

  B Franklin
  His Excellency John Jay Esqr.
 
Addressed: To his Excellency / John Jay Esquire / Minister Plenipotentiary from the / United States of America / at / Madrid.
Endorsed: Doctr. Franklin 15 Jany 1782 Recd 27 Do
